42 So.3d 979 (2010)
Rachelle Joseph Cyprian, wife of/and Terrence Mark CYPRIAN, individually, and on Behalf of their minor Children, Tyrell Cyprian, Byron Cyprian and Gabriel Cyprian
v.
P & O PORTS NORTH AMERICA, INC., Craig Williams, Jr., The Waterfront Employers of New Orleans, Midgulf Association of Stevedores, Inc., Waterfront Tutor, Inc., Craig Williams, Sr., P & O Ports Louisiana, Inc., and The Hyster Company.
No. 2010-C-1065.
Supreme Court of Louisiana.
September 3, 2010.
Writ application denied.
JOHNSON, J., would grant the writ application in part.
To the extent the court of appeal opinion held that Mr. Cyprian's exclusive remedy is in worker's compensation, I find it to be in error. This issue was not before the court for consideration.